Citation Nr: 1448451	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected right ankle disability.  

2.  Entitlement to a disability rating in excess of 30 percent for the service-connected right ankle lateral ligament strain with sinus tarsi syndrome; right ankle instability and neurological symptoms of the right ankle and foot (right ankle disability).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2007 and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In the January 2007 decision, the RO increased the disability rating for the service-connected right ankle/foot disability from 20 percent to 30 percent, effective from December 1, 2006.  The Veteran appealed that determination seeking a higher rating.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2009.  A transcript of his testimony is associated with the claims file.  

In February 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

In April 2011, the Board remanded the issue of entitlement to a disability rating in excess of 30 percent for the service-connected right ankle lateral ligament strain with sinus tarsi syndrome; right ankle instability and neurological symptoms of the right ankle and foot (right ankle disability).  

Before the case was returned to the Board on appeal, the RO issued a rating decision in January 2012 which, in pertinent part, denied service connection for a left knee condition.  The Veteran timely appealed that determination.  

An October 2013 Report of General Information indicates that someone from the RO spoke to the Veteran, who indicated he would await notice for the date and time of a travel board hearing.  However, no such hearing is warranted in this case at this time.  

First, the Veteran was already afforded a Board hearing with respect to his claim for an increased rating for the service-connected ankle disability; and, there is no indication in the record that he has requested an additional hearing regarding this issue.  

Second, in his June 2012 VA Form 9 substantive appeal to the Board as to the issue of service connection for a left knee disability, the Veteran specifically indicated, by checking the appropriate box on the Form 9, that he did not want a Board hearing.  Moreover, further clarification as to the issue of whether the Veteran wants a hearing as to this issue is not necessary because the issue of service connection for a left knee disability is granted in full in this decision.  Accordingly, any error in not scheduling a Board hearing in this matter is harmless.  

Additionally, the Veteran submitted medical evidence in support of his claim for service connection for a left knee disability directly to the Board, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As noted above, however, the Board's review of this evidence in the first instance is harmless error as the claim of service connection for a left knee disability is granted in full pursuant to this decision.  


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is, as likely as not, proximately due to the service-connected right ankle disability. 

2.  The Veteran's service-connected right ankle disability is productive of pain and swelling, and instability with loose movement requiring a brace; findings of ankylosis and/or objective findings of neurological impairment are not demonstrated.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a left knee disability, to include as secondary to service-connected right ankle disability, have been met. See 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.10 , 3.159, 3.303, 3.310 (2014).

2.  The criteria for the assignment of a 40 percent disability rating for the service-connected right ankle disability have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5262, 5270, 5271, 5272, 5273, 5284 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 

The evidence in this matter establishes that the Veteran has been diagnosed during the appeal period with left knee osteoarthritis and a degenerative ligament tear.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement of a service connection claim is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  

With regard to whether the Veteran's left knee disability relates to the Veteran's service-connected right ankle disability, the Board finds the preponderance of the evidence of record to be in favor of the claim; or, at the very least, in equipoise.  See Gilbert, supra. 

On the one hand, A VA examination report in December 2011 indicates that it is less likely as not that the Veteran's service-connected right ankle condition has resulted in his advanced degenerative joint disease in the left knee.  The examiner reasoned that there was little to no documentation of chronic left knee pain.  This reasoning does not take into account the Veteran's private treatment records from 2012 showing that the Veteran did complain of knee pain and ultimately underwent left knee surgery in November 2012.  

Moreover, the examiner did concede that it was likely that the Veteran had to compensate due to his right ankle weakness which contributed to his osteoarthritis to a mild degree.  The examiner also opined that the Veteran's morbid obesity also, as likely as not, contributed to his advanced osteoarthritis and internal derangement of his left knee.  Although not entirely clear, it appears that the examiner is conceding that the Veteran's left knee disability was aggravated by, but not caused by, the service-connected right ankle disability.  

On the other hand, competent and credible VA and private medical evidence indicates a causal link between the Veteran's service-connected right ankle disability and his left knee disability.  In essence, this evidence suggests that the Veteran's right ankle instability causes him to fall, which ultimately caused his left knee disability.  For example, a private October 2008 report from Dr. McCann notes that the Veteran's right ankle disability causes him to fall frequently, and that these falls hurt the Veteran's knee.  In a September 2011 memorandum, Dr. McCann indicated that the Veteran continued to have problems with his service-connected right ankle problems; and, he had developed significant left knee problems.  Dr. McCann opined that it was probably that the right ankle injury has resulted in a shift of weight and force on the left knee resulting in degenerative changes noted on MRI.  

In a June 2012 memorandum, Dr. McCann noted that there were multiple documentations over the previous 10 years of his right ankle causing him to fall and injure his left knee.  Dr. McCann indicated that the Veteran's ankle pain and problems have affected his gait at times and tends to make him favor his left leg.  A 2011 MRI of the left knee revealed multiple problems and surgery was recommended on the left knee.  Dr. McCann concluded that it was more probable than not that the right ankle injury has caused the degenerative changes found in the left knee necessitating arthroscopic surgery.  

Similarly, a June 2012 VA MRI report indicates a markedly abnormal study with end stage degenerative joint disease of the medial patellofemoral joints and with significant degenerative tearing of the medial meniscus and a large joint effusion.  

Finally, a September 2012 VA orthopedic note provides additional evidence of a causal connection between the service-connected right ankle disability and the left knee disability.  Specifically, Dr. H notes that the Veteran had established right ankle ligament deficiency which has caused instability of the right ankle leading to falls and subsequent injury to this left knee.  Dr. H opined that the Veteran's scheduled left knee surgery in October 2012 appeared to be a consequence of his repetitive injuries to his left knee as a result of his right ankle instability.  

In summary, the competent evidence of record weighs in favor of the claim for secondary service connection.  There is evidence of falls on the knee, evidence of degenerative changes to the knee joints and ligaments; and, a competent and probative opinion from a private doctor and a VA orthopedist indicating a causal link between the right ankle disability and the left knee disability.  In essence, the opinions assert that the Veteran's multiple falls due to right ankle instability probably caused left knee injuries which ultimately resulted in severe degenerative arthritis and ligament tears of the left knee.  

The only opinion weighing against the claim is that of the VA examiner in December 2011.  While this examiner did concede that the Veteran's left knee disability was aggravated by the service-connected right ankle disability, the examiner's only argument against a finding of direct causation is that there was little to no documentation of chronic left knee pain.  As explained above, however, several medical records from 2012 confirm the Veteran's painful left knee and the disabling arthritis.  

The December 2011 VA opinion is outweighed by the other evidence of record which includes opinions from a VA orthopedist and a private doctor concluding that the Veteran's left knee disability is secondary to the right ankle disability Accordingly, service connection for a left knee disability is warranted. 

Increased Rating.  

The Veteran seeks a disability rating in excess of 30 percent for the service-connected right ankle disability.  

At the outset, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As required, upon receipt of a complete or substantially complete application for benefits, the RO sent a pre-adjudication notice letter to the Veteran in December 2006, prior to the initial adjudication of the claim in January 2007.  The letter, in accordance with 38 C.F.R. § 3.159(b)(1), informed the claimant of any information and evidence not of record (1) what is necessary to substantiate the claims; (2) what type of evidence that VA will seek to provide; and (3) and what evidence the claimant is expected to provide.  Likewise, the April 2007 letter notified the Veteran regarding the assignment initial ratings and effective dates of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  VA has obtained service treatment records, and VA and private records identified by the Veteran.  VA has assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions.  The Veteran was afforded an opportunity to present testimony before the RO and the Board.  The Veteran's RO hearing was conducted in December 2009 and his Board hearing was conducted in February 2011.  

The undersigned Veterans Law Judge (VLJ) who conducted the February 2011 hearing noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board remanded the issue of entitlement to a disability rating in excess of 30 percent for the service-connected right ankle disability in April 2011 for additional development of the record.  Pursuant to the remand instructions, the RO obtained additional VA treatment records, the Veteran submitted additional private medical records, and he was afforded VA examinations to determine whether he had nonunion of the tibia and fibula, and, or any separately compensable neurologic complications.  The orthopedic examination of the right ankle was conducted in June 2011 and the peripheral nerves examination was conducted in March 2012.  These examinations are adequate because they provided competent medical findings and opinions based on sound medical principles that specifically addressed the questions posed in the April 2011 remand.  

All development directed by the Board's prior remand in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

The Veteran's service-connected right ankle disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran is competent to provide evidence of observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are consistent and detailed.

The Veteran was assigned a 30 percent rating for his ankle disability under Diagnostic Code 5262 for impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  Diagnostic Code 5262 provides for a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability and 40 percent rating for nonunion of the tibia and fibula with loose motion requiring brace.  38 C.F.R. § 4.71a.  

The amputation rule prohibits the Veteran from receiving a rating in excess of 40 percent for a disability below the knee.  The combined rating for a disability shall not exceed the rating for amputation at the elective level of the extremity, were amputation to be performed.  38 C.F.R. § 4.68.  Diagnostic code 5165 allows for a 40 percent rating for leg amputation at a lower level.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, the next higher, 40 percent rating is assigned for nonunion of the tibia or fibula, requiring a brace.  The Veteran wears an ankle brace and has been shown to have instability of the right ankle, but the evidence does not demonstrate nonunion of the tibia and fibula.  There is an October 2008 private treatment record noting that the Veteran has worn a brace since 1991 secondary to nonunion of a chip fracture and instability of the right ankle.  

Pursuant to the remand instructions, the VA examiner in June 2011 was asked to determine whether the Veteran had nonunion of the tibia and fibula.  In his report, the examiner found no evidence of malunion or nonunion of the tarsal or metatarsal bones, and indicated that there was no right ankle/foot nonunion fracture.  This finding was based on a review of the x-ray evidence from May 2002, January 2007 and June 2011, as well as an MRI of the right ankle from July 2009.  The examiner concluded that the Veteran had limitation of motion due to pain and swelling in the ankle, and ankle ligament instability.  There was no ankylosis of the ankle.  The examiner also concluded, however, that there was clear evidence of right ankle lateral ankle ligament instability with weakness and looseness requiring a leg brace.    While examination findings did not show nonunion, the examiner clearly identified loose movement and use of a brace.  As such, the criteria for a 40 percent disability rating for the service-connected disability have been met.  

As discussed above, 40 percent is the maximum rating allowed for the Veteran's lower leg disability.  See 38 C.F.R. § 4.68.  The 40 percent rating under Diagnostic Code 5262 contemplates the Veteran's pain, limited motion, swelling and instability of the right ankle.  There is no other diagnostic codes (or a combination of Diagnostic Codes) that would provide an overall disability rating higher than 40 percent under any of the potentially applicable Diagnostic Codes for the feet and ankle.  In this regard, the June 2011 VA examination report notes right dorsiflexion limited to 10 degrees and right plantar flexion limited to 30 degrees with objective evidence of pain following repetitive motion.  However, a separate disability rating based on moderate or marked limitation of motion of the right ankle is not assignable under Diagnostic Code 5271 because the Veteran's limitation of motion of the ankle is already compensated for in the assignment of the 40 percent rating under Diagnostic Code 5262.  See 38 C.F.R. § 4.14.  Moreover, such assignment would violate the amputation rule.  

As to whether a separate rating is assignable for neurological impairment of the right ankle, a neurological examination report from March 2012 indicates that the Veteran has normal neurological examination of both lower extremities, except for muscle strength testing indicated right foot dorsiflexors 4+/5 (limited due to ankle pain).  At that examination, the Veteran reported having no feeling in the area close to the right medial malleolus and reported a stabbing needle type pain by the lateral malleolus.  The examiner indicated that there was no weakness or inversion/eversion of the right foot.  The examiner concluded that the Veteran had normal deep tendon reflexes in both lower extremities and normal sensation to light touch and pin prick (PP), and vibration.  Considering this, the examiner did not see any peripheral nerve involvement due to the ankle injury.  The examiner found no diagnosis of peripheral neuropathy.  The examiner indicated that the Veteran's major symptom is pain and swelling around the ankle joint.  The examiner also explained that the slight decrease in muscle strength noted on examination (right foot dorsiflexors 4+/5) was limited due to pain, not neuropathy.  There was no objective evidence of any peripheral nerve involvement.  Moreover, as noted above, assignment of an additional rating for neurological impairment would violate the amputation rule.   

As there are no distinct time periods where the Veteran's symptoms warrant different ratings, staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, there is no evidence that the manifestations of the Veteran's service-connected right ankle disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Consequently, neither an exceptional nor an unusual disability picture is found, and referral of this case for consideration of an extra-schedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Veteran's right ankle disability is assigned the maximum rating pursuant to Diagnostic Code 5262.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where the signs and symptoms of the Veteran's service-connected right ankle disability are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  There are no additional symptoms that are not adequately addressed by the rating schedule.  Moreover, as was noted above, 40 percent is the maximum rating that can be assigned pursuant to the amputation rule.  

Finally, the record also shows that the Veteran is employed and there has been no allegation or evidence that this employment is marginal or that he is otherwise unemployable.  Further consideration of entitlement to a total rating for compensation based on individual unemployability is, therefore, not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Service connection for a left knee disability is granted. 

A disability rating of 40 percent, but no higher, for service-connected right ankle lateral ligament strain with sinus tarsi syndrome; right ankle instability and neurological symptoms of the right ankle and foot is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


